United States Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q [x ]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:October 2, 2009 Or []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-05558 Katy Industries, Inc. (Exact name of registrant as specified in its charter) Delaware 75-1277589 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 305 Rock Industrial Park Drive, Bridgeton, Missouri63044 (Address of principal executive offices)(Zip Code) Registrant's telephone number, including area code: (314) 656-4321 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Nox Indicate the number of shares outstanding of each of the issuer's classes of common stock as of the latest practicable date. Class Outstanding at October 31, 2009 Common Stock, $1 Par Value 7,951,176 Shares KATY INDUSTRIES, INC. FORM 10-Q October 2, 2009 INDEX Page PART I FINANCIAL INFORMATION Item 1. Financial Statements: Condensed Consolidated Balance Sheets October 2, 2009 (unaudited) and December 31, 2008 3,4 Condensed Consolidated Statements of Operations For the Three and Nine Months Ended October 2, 2009 and September 30, 2008 (unaudited) 5 Condensed Consolidated Statements of Cash Flows For the Nine Months Ended October 2, 2009 and September 30, 2008 (unaudited) 6 Notes to Condensed Consolidated Financial Statements (unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 18 Item 4T. Controls and Procedures 22 PART II OTHER INFORMATION 23 Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 23 Item 4. Submission of Matters to a Vote of Security Holders 23 Item 5. Other Information 23 Item 6. Exhibits 23 Signatures 24 2 index PART IFINANCIAL INFORMATION Item 1.Financial Statements KATY INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS AS OF OCTOBER 2, 2009 (UNAUDITED) AND DECEMBER 31, 2008 (Amounts in Thousands) ASSETS October 2, December 31, 2009 2008 CURRENT ASSETS: Cash $ 895 $ 683 Accounts receivable, net 15,520 13,773 Inventories, net 16,207 19,911 Other current assets 1,292 3,516 Total current assets 33,914 37,883 OTHER ASSETS: Goodwill 665 665 Intangibles, net 4,108 4,455 Other 2,909 1,809 Total other assets 7,682 6,929 PROPERTY AND EQUIPMENT Land and improvements 336 336 Buildings and improvements 9,300 8,686 Machinery and equipment 93,481 92,693 103,117 101,715 Less - Accumulated depreciation (73,763 ) (69,232 ) Property and equipment, net 29,354 32,483 Total assets $ 70,950 $ 77,295 See Notes to Condensed Consolidated Financial Statements. 3 index KATY INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS AS OF OCTOBER 2, 2009 (UNAUDITED) AND DECEMBER 31, 2008 (Amounts in Thousands, Except Share Data) LIABILITIES AND STOCKHOLDERS’ EQUITY October 2, December 31, 2009 2008 CURRENT LIABILITIES: Accounts payable $ 9,631 $ 10,283 Book overdraft 1,089 2,289 Accrued compensation 2,895 3,015 Accrued expenses 15,121 14,266 Current maturities of long-term debt 1,500 1,500 Revolving credit agreement 9,911 9,118 Total current liabilities 40,147 40,471 LONG-TERM DEBT, less current maturities 5,798 6,928 OTHER LIABILITIES 9,044 10,603 Total liabilities 54,989 58,002 COMMITMENTS AND CONTINGENCIES (Note 8) STOCKHOLDERS’ EQUITY 15% Convertible preferred stock, $100 par value; authorized 1,200,000 shares; issued and outstanding 1,131,551 shares; liquidation value $113,155 108,256 108,256 Common stock, $1 par value; authorized 35,000,000 shares; issued 9,822,304 shares 9,822 9,822 Additional paid-in capital 27,162 27,248 Accumulated other comprehensive loss (1,674 ) (1,742 ) Accumulated deficit (106,169 ) (102,397 ) Treasury stock, at cost, 1,871,128 shares (21,436 ) (21,894 ) Total stockholders' equity 15,961 19,293 Total liabilities and stockholders' equity $ 70,950 $ 77,295 See Notes to Condensed Consolidated Financial Statements. 4 index KATY INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED OCTOBER 2, 2, 2008 (Amounts in Thousands, Except Per Share Data) (Unaudited) Three Months Ended Nine Months Ended October 2, September 30, October 2, September 30, 2009 2008 2009 2008 Net sales $ 37,612 $ 44,364 $ 110,380 $ 131,189 Cost of goods sold 32,501 41,494 93,944 122,025 Gross profit 5,111 2,870 16,436 9,164 Selling, general and administrative expenses 5,695 7,603 19,818 22,370 Severance, restructuring and related charges - - - (410 ) Loss on sale or disposal of assets 49 28 61 762 Operating loss (633 ) (4,761 ) (3,443 ) (13,558 ) Interest expense (281 ) (394 ) (873 ) (1,297 ) Other, net 118 18 123 34 Loss from continuing operations before income tax (provision) benefit (796 ) (5,137 ) (4,193 ) (14,821 ) Income tax (provision) benefit from continuing operations (14 ) 65 421 1,222 Loss from continuing operations (810 ) (5,072 ) (3,772 ) (13,599 ) Loss from operations of discontinued businesses (net of tax) - (71 ) - (738 ) Gain on sale of discontinued businesses (net of tax) - 190 - 1,735 Net loss $ (810 ) $ (4,953 ) $ (3,772 ) $ (12,602 ) Loss per share of common stock - Basic and diluted: Continuing operations $ (0.10 ) $ (0.64 ) $ (0.47 ) $ (1.71 ) Discontinued operations - 0.02 - 0.13 Net loss $ (0.10 ) $ (0.62 ) $ (0.47 ) $ (1.58 ) Weighted average common shares outstanding: Basic and diluted 7,951 7,951 7,951 7,951 See Notes to Condensed Consolidated Financial Statements. 5 index KATY INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED OCTOBER 2, 2, 2008 (Amounts in Thousands) (Unaudited) October 2, September 30, 2009 2008 Cash flows from operating activities: Net loss $ (3,772 ) $ (12,602 ) Income from discontinued operations - (997 ) Loss from continuing operations (3,772 ) (13,599 ) Depreciation 4,691 5,847 Amortization of intangible assets 372 362 Amortization of debt issuance costs 287 286 Stock-based compensation 372 (210 ) Loss on sale or disposal of assets 61 762 2,011 (6,552 ) Changes in operating assets and liabilities: Accounts receivable (1,626 ) (2,577 ) Inventories 3,745 3,037 Other assets 1,103 181 Accounts payable (731 ) 2,835 Accrued expenses 670 (382 ) Other (1,635 ) (1,550 ) 1,526 1,544 Net cash provided by (used in) continuing operations 3,537 (5,008 ) Net cash used in discontinued operations - (897 ) Net cash provided by (used in) operating activities 3,537 (5,905 ) Cash flows from investing activities: Capital expenditures (1,537 ) (5,122 ) Proceeds from sale of assets 2 99 Net cash used in continuing operations (1,535 ) (5,023 ) Net cash provided by discontinued operations - 8,979 Net cash (used in) provided by investing activities (1,535 ) 3,956 Cash flows from financing activities: Net borrowings on revolving loans 659 3,776 Decrease in book overdraft (1,200 ) (1,118 ) Repayments of term loans (1,131 ) (1,716 ) Net cash (used in) provided by financing activities (1,672 ) 942 Effect of exchange rate changes on cash (118 ) (80 ) Net increase (decrease) in cash 212 (1,087 ) Cash, beginning of period 683 2,015 Cash, end of period $ 895 $ 928 See Notes to Condensed Consolidated Financial Statements. 6 index KATY INDUSTRIES, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1.SIGNIFICANT ACCOUNTING POLICIES Consolidation Policy and Basis of Presentation – The condensed consolidated financial statements include the accounts of Katy Industries, Inc. and subsidiaries in which it has a greater than 50% interest, collectively “Katy” or the “Company”.All significant intercompany accounts, profits and transactions have been eliminated in consolidation.The Condensed Consolidated Balance Sheet at October 2, 2009 and the related Condensed Consolidated Statements of Operations for the three and nine months ended October 2, 2009 and September 30, 2008 and Cash Flows for the nine months ended October 2, 2009 and September 30, 2008 have been prepared without audit, pursuant to the rules and regulations of the Securities and Exchange Commission, and reflect all adjustments (consisting only of normal recurring adjustments) which are, in the opinion of management, necessary for a fair presentation of the financial condition and results of operations of the Company.The Company evaluated all subsequent events for adjustment to or disclosure in these condensed consolidated financial statements through the issuance of these condensed consolidated financial statements on November 13, 2009.Interim results may not be indicative of results to be realized for the entire year.The condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto, together with management’s discussion and analysis of financial condition and results of operations, contained in the Company’s Annual Report on Form 10-K for the year ended December 31, 2008.The Condensed Consolidated Balance Sheet as of December 31, 2008 was derived from audited financial statements, but does not include all disclosures required by accounting principles generally accepted in the United States (“GAAP”). Fiscal Year – The Company operates and reports using a 4-4-5 fiscal year which always ends on December 31.As a result, December and January do not typically consist of five and four weeks, respectively.The three and nine months ended October 2, 2009 consisted of 64 shipping days and 192 shipping days, respectively, and the three and nine months ended September 30, 2008 consisted of 63 shipping days and 189 shipping days, respectively. Use of Estimates and Reclassifications – The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Certain reclassifications on the cash flow statement were made to the 2008 amounts in order to conform to the 2009 presentation. Inventories – The components of inventories are as follows (amounts in thousands): October 2, December 31, 2009 2008 Raw materials $ 9,825 $ 12,764 Work in process 58 718 Finished goods 11,017 12,054 Inventory reserves (1,218 ) (1,345 ) LIFO reserve (3,475 ) (4,280 ) $ 16,207 $ 19,911 At October 2, 2009 and December 31, 2008, approximately 55% and50%, respectively, of
